Citation Nr: 1204625	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

3.  Entitlement to service connection for varicose veins of the right lower extremity.

4.  Entitlement to service connection for varicose veins of the left lower extremity.

5.  Entitlement to an initial compensable rating for a lumbar strain.

6.  Entitlement to an initial compensable rating for urinary stress incontinence.

7.  Entitlement to an initial compensable rating for a scar status post C-section.




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for a lumbar strain, urinary stress incontinence, and a scar status post C-section, assigning each a noncompensable (0 percent) rating, effective February 16, 2008; and denied service connection for carpal tunnel syndrome of the upper extremities and varicose veins of the lower extremities.

The Veteran was scheduled for a videoconference Board hearing in August 2011.  However, on the date of the hearing, she requested that her hearing be cancelled.  Thus, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the rating issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to an initial compensable rating for lumbar strain since March 24, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Carpal tunnel syndrome of the upper extremities had its onset during active service.

2.  Residuals of varicose veins of the lower extremities had their onset during active service.

3.  Prior to March 24, 2009, the Veteran's lumbar strain had been manifested by intermittent complaints of pain but normal range of motion of the lumbar spine.

4.  The Veteran's urinary stress incontinence has been manifested by the requirement of the wearing of absorbent materials which must be changed 2 to 4 times per day.  

5.  Prior to March 24, 2009, other than occasionally tingling, the Veteran's scar status post C-section had been asymptomatic.

6.  Since March 24, 2009, the Veteran's scar status post C-section has been manifested by a superficial scar that is painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for residuals of varicose veins of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


3.  Prior to March 24, 2009, the criteria for an initial compensable rating for lumbar strain had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for an initial 40 percent rating, but no higher, for urinary stress incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 7517 (2011).

5.  Prior to March 24, 2009, the criteria for an initial compensable rating for a scar status post C-section had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7804, 7805 (as in effect prior to October 23, 2008).

6.  Since March 24, 2009, the criteria for an initial 10 percent rating, but no higher, for a scar status post C-section have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7804, 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's favorable determination with each of the service connection claims, no further discussion of VCAA compliance is needed at this time.  

The Veteran's claims for initial compensable ratings arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as a post-service report of VA examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Carpal Tunnel Syndrome

The Veteran contends that she developed carpal tunnel syndrome during active service due to her administrative duties requiring the use of a computer and typewriter.  

The Veteran's DD Form 214 shows that her military occupational specialty was a personnel specialist.  A report of medical assessment prior to discharge in January 2008 reflects the examiner's observation that the Veteran had carpal tunnel like symptoms.  


A March 2008 VA examination report reflects a history of developing hand and wrist pain with typing or writing eight months ago during service.  The Veteran stated that she had not actually been seen for this during service but that she did mention it on her separation examination.  Examination of the hands and wrists revealed no heat, swelling, or erythema; no pain on range of motion testing; no deformities; and normal grip strength bilaterally.  Tinel's sign and Phalen's test were negative bilaterally.  An EMG/NCV (electromyography/nerve conduction velocity) study was reported as being normal with no evidence of carpal tunnel syndrome or radiculopathy to account for the complaints.  The examiner then provided a diagnosis of bilateral carpal tunnel syndrome, noting that there were only subjective complaints without current objective findings.

Initially, the Board observes that the Veteran was exposed to the type of work that can lead to carpal tunnel syndrome, and carpal tunnel syndrome like symptoms were noted in service prior to discharge.  Further, although there was no objective evidence of carpal tunnel syndrome on VA examination, the VA examiner still diagnosed the Veteran with bilateral carpal tunnel syndrome based on her subjective complaints.  Although the examiner did not provide an opinion as to the onset or etiology of the disorder, the evidence of record, which contains documentation of continuity of symptoms since service, clearly shows that the symptoms of her disorder had its onset during active service.  

Given the above, and resolving all reasonable doubt in the Veteran's favor, service connection for carpal tunnel syndrome of the upper extremities is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Varicose Veins

The Veteran contends that she is entitled to service connection for varicose veins as the disorder had its onset during active service.



A report of medical assessment prior to discharge in January 2008 reflects the examiner's observation that the Veteran's varicose veins may require further evaluation.  

A March 2008 VA examination report reflects a history of developing multiple small veins in the upper legs in 1998.  The Veteran denied any problems with the veins.  Examination revealed multiple, superficial telangiectasias over the anterior and medial aspects of both upper legs but no varicose veins.  The examiner then provided a diagnosis of telangiectasia without objective evidence of varicose veins.

In a March 2009 statement, the Veteran indicated that she has pain and swelling in her feet on prolonged standing due to her varicose veins.  Thus, the Board acknowledges that her disability causes pain and swelling in her feet.

Initially, the Board observes that the Veteran's varicose veins were noted in service prior to discharge.  Although no varicose veins were found on VA examination, the VA examiner noted the presence of numerous telangiectasias, which the Board observes are permanently dilated small blood vessels that have formed into discolored lesions.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1901 (31st ed. 2007).  The Board also observes that telangiectasias (spider veins) often occur with varicose veins and are seen as a complication of varicose veins.  Thus, telangiectasias may be considered as residuals of, or akin too, varicose veins.  Moreover, the Veteran's March 2009 statement indicates the episodic nature of the disability and provides an explanation as to why no varicose veins were found on VA examination.  Although the examiner did not provide an opinion as to the onset or etiology of the telangiectasias, the record indicates that they had their onset during active service.  

Given the above, and resolving all reasonable doubt in the Veteran's favor, service connection for residuals of varicose veins of the lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.




Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving disagreement with the initial rating assigned at the time a disability is service connected.  Fenderson, 12 Vet. App. at 126.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Lumbar Strain

The Veteran's lumbar strain has been rated as noncompensable (0 percent) under Diagnostic Code 5237, 38 C.F.R. § 4.71a (2011).  

Under the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent applies for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating applies for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is assigned where the evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a.


Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's lumbar strain prior to March 24, 2009.  As noted in the introduction, the evaluation of the disability since March 24, 2009, the date of receipt of the notice of disagreement (NOD), will be addressed in the remand portion of the decision below.

A March 2008 VA examination report reflects complaints of intermittent low back pain with bending or lifting heavy objects, with flare-ups with increased physical activity that last two to three days.  The Veteran reported treatment with Naprosyn and moist heat.  She denied radiation of the pain, numbness, and tingling.  She also denied bladder and bowel control problems associated with her lower back.  She noted being able to complete her activities of daily living and, although unemployed since discharge from service a month earlier, she was able to perform her duties in service.  She also reported two days of prescribed best rest within the past year.  

Examination of the thoracolumbar spine revealed no heat, swelling, or erythema.  On repetitive range of motion testing times three, there was 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 45 degrees of left and right lateral rotation.  There was no pain with motion and no additional limitation of motion.  There was 5/5 strength in the lower extremities.  There were no muscle spasms or tenderness.  X-rays revealed no significant abnormalities.  The diagnosis was of a lumbar strain without objective findings of radiculopathy.  The examiner noted that any additional limitation of function due to repetitive use on flare-ups cannot be determined without resort to mere speculation.

Given the above, prior to March 24, 2009, the Veteran's lumbar strain had been manifested by intermittent complaints of pain but normal range of motion of the lumbar spine and no objective evidence of muscle spasm, guarding, or localized tenderness.  There was also no evidence of a vertebral body fracture.  Thus, an initial compensable rating is not warranted for the Veteran's lumbar strain.  The evidence also fails to justify a compensable rating based on DeLuca principles.  As noted, there was no limitation of motion on examination after three repetitions.  Thus, despite the complaints of intermittent pain and flare-ups, her disability does not more nearly approximate the criteria for a higher 10 percent rating.  

To the extent applicable, the criteria for rating intervertebral disc syndrome also does not afford a higher rating.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  During the examination, the Veteran reported only 2 days of such episodes.  Thus, the criteria for a 10 percent rating have not been met.

Lastly, there was no evidence of any associated objective neurologic abnormalities to warrant separate ratings.  In this regard, the Veteran denied bladder and bowel dysfunction and the VA examiner specifically noted the absence of objective findings of radiculopathy.

In conclusion, an initial compensable rating for a lumbar strain prior to March 24, 2009, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Urinary Stress Incontinence

The Veteran's urinary stress incontinence has been rated as noncompensable under Diagnostic Code 7599-7517, 38 C.F.R. § 4.115b (2011), and is thus evaluated by analogy under Diagnostic Code 7517 for injury of the bladder.  See 38 C.F.R. §§ 4.20 , 4.27 (2011).  

Under Diagnostic Code 7517, injury of the bladder is to be rated as voiding dysfunction.  Voiding dysfunction is to be rated as urinary or stress incontinence, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2011).  Only the predominant area of dysfunction will be rated.  Id.  Urinary or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Urinary or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Urinary or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id.

During the March 2008 VA examination, the Veteran complained of incontinence with lifting, coughing, sneezing, and laughing.  She reported 5 episodes of urinary frequency per day and 0 episodes of nocturia.  She noted wearing 3 absorbent panty liners per day, or wearing one and changing it 3 times per day.  She denied any history of urinary tract infections or renal dysfunction.  Diagnostic testing revealed normal urinalysis and renal function.  The diagnosis was of stress urinary incontinence with normal urinalysis and renal function.

Given the above, from the February 16, 2008, date of service connection, the Veteran's urinary stress incontinence has been manifested by the requirement of the wearing of absorbent materials which must be changed 2 to 4 times per day.  Thus, an initial 40 percent rating is warranted under the criteria for urinary or stress incontinence.  An even higher rating is not warranted as the evidence does not show the need for the wearing of absorbent materials which must be changed more than 4 times per day.  In this regard, in no statement from the Veteran does she report the need for more than 4 absorbent pads or panty liners per day.

Although the Veteran has reported urinary frequency, as those rating criteria only provide for a maximum 40 percent rating, they do not provide for a higher rating in this case.  Without evidence of obstructed voiding, those criteria are not applicable.  

In conclusion, an initial 40 percent rating is warranted for the Veteran's urinary stress incontinence; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  Based upon the guidance of the Court in Fenderson, 12 Vet. App. at 126, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted.


Scar Status Post C-Section

The Veteran's scar status post C-section has been rated as noncompensable under Diagnostic Code 7805, 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  Id.

The Board notes that the diagnostic criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply to claims filed on or after that date or when the veteran has specifically requested consideration under the new criteria, neither of which applies in this case.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008.

During the March 2008 VA examination, the Veteran complained that the scar occasionally tingled.  She denied any other complaints and reported no history of infection or any other problem with regards to the scar healing.  Examination revealed a 19 by 0.2 cm scar in the hypogastric area of the abdomen that was well-healed, slightly hypopigmented, superficial, and exhibited no pain on palpation, no adherence to any underlying tissue, normal skin texture, no elevation or depression, and no inflammation, edema, or keloid formation.  There was no loss of function or motion in regards to the scar.  The diagnosis was of a superficial scar status post C-section without significant residuals.


In her NOD, received on March 24, 2009, the Veteran stated that the scar gets irritated and painful at times and feels like the skin is pulling apart whenever she stretches or lifts things.  

Given the above, prior to March 24, 2009, other than occasionally tingling, the Veteran's scar status post C-section was asymptomatic.  Of note, she denied any pain associated with the scar.  Thus, a compensable rating is not warranted under Diagnostic Code 7805 or any other Diagnostic Code.

However, since March 24, 2009, the scar reportedly has been painful at times.  The Board finds that Veteran's complaints credible, and believes that a VA examination would objectively confirm the complained of pain. Resolving all reasonable doubt in the Veteran's favor, the Board finds that, since March 24, 2009, her disability has been manifested by a superficial scar that is painful on examination.  Superficial scars that are painful on examination warrant a maximum 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Thus, a 10 percent rating is warranted for the Veteran's scar status post C-section under Diagnostic Code 7804, from March 24, 2009, the first documentation that her scar has been painful.  An even higher rating is not warranted as her scar is not deep or cause limited motion.

In conclusion, an initial compensable rating for a scar status post C-section prior to March 24, 2009, is not warranted.  As the preponderance of the evidence is against this aspect of the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  An initial 10 percent rating is warranted for the scar since March 24, 2009; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The Board has considered the guidance of the Court in Fenderson, 12 Vet. App. at 126, in assigning a staged rating in this case.  




							[Continued on Next Page]
ORDER

Service connection for carpal tunnel syndrome of the right upper extremity is granted.

Service connection for carpal tunnel syndrome of the left upper extremity is granted.

Service connection for residuals of varicose veins of the right lower extremity is granted.

Service connection for residuals of varicose veins of the left lower extremity is granted. 

An initial compensable rating for a lumbar strain prior to March 24, 2009, is denied.

An initial 40 percent rating for urinary stress incontinence is granted, subject to the provisions governing the award of monetary benefits.

An initial compensable rating for a scar status post C-section prior to March 24, 2009, is denied.

An initial 10 percent rating for a scar status post C-section since March 24, 2009, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is needed on the claim for an initial compensable rating for lumbar strain since March 24, 2009.

During the March 2008 VA examination, the Veteran stated that she was able to complete her activities of daily living.  However, in her March 24, 2009, NOD, she stated that she can no longer complete her daily household chores, which is an activity of daily living.  She also stated that she has muscle spasms, which were not present during the examination.  These statements indicate that her lumbar strain may have worsened since the last VA examination.  Thus, the RO should afford the Veteran a new examination to determine the current severity of her disability.

The Board notes that there are no treatment records for the Veteran's lumbar strain since service.  Thus, the RO should ask her to identify any healthcare providers who have treated her for her lumbar strain and attempt to obtain any records from them.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have treated her for her lumbar strain since service.  Then attempt to obtain any records.

2.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination to determine the current severity of her lumbar strain.  Her claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  After completing the above, readjudicate the claim for an initial compensable rating for a lumbar strain since March 24, 2009.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


